 



Exhibit 10.53
SECOND AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
          THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is made and entered into this 7th day of November,
2006, by and between MASTEC, INC., a Florida corporation (“MasTec”), the
Subsidiaries of MasTec identified on the signature pages hereto (together with
MasTec, hereinafter collectively referred to as the “Borrowers”), the financial
institutions party from time to time to the Loan Agreement (as hereinafter
defined) (the “Lenders”) and BANK OF AMERICA, N.A., a national bank in its
capacity as collateral and administrative agent for the Lenders (together with
its successors in such capacity, “Agent”).
Recitals:
          Agent, Lenders and Borrowers are parties to a certain Amended and
Restated Loan and Security Agreement dated May 10, 2005 (as amended, restated,
modified or supplemented, and in effect on the date hereof, the “Loan
Agreement”), pursuant to which Agent and Lenders have made certain revolving
credit loans and letter of credit accommodations to or for the benefit of
Borrowers.
          MasTec provided to ACE American Insurance Company (“ACE”) certain cash
collateral as security for MasTec’s obligations to ACE under a certain insurance
policy issued by ACE for the benefit of MasTec and the other Borrowers to enable
MasTec and Borrowers’ to comply with certain obligations under worker’s
compensation laws and similar legislation. Borrowers now desire to replace the
cash collateral provided to secure MasTec’s obligations to ACE with a Letter of
Credit in the stated amount of $18,000,000 (the amount of the cash collateral
currently pledged to ACE) issued pursuant to the Loan Agreement.
          Borrowers have requested that Agent and Lenders agree that the Letter
of Credit to be issued to ACE will not result in a reduction in Borrowers’
Availability under the Loan Agreement so long as sufficient cash or other
collateral is granted to Agent, for the benefit of itself and Lenders, for such
Letter of Credit.
          In furtherance of the foregoing, Borrowers have requested that Agent
and Lenders amend the Loan Agreement, and Agent and Lenders are willing to do
so, on the terms and subject to the conditions set forth in this Amendment.
          NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good
and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
          1) Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.
          2) Amendments to Loan Agreement. The Loan Agreement is hereby amended
as follows:
               a. By deleting the definition of “Borrowing Base” in its entirety
from Section 1.1 of the Loan Agreement and by inserting the following in lieu
thereof:
     Borrowing Base — on any date of determination thereof, an amount equal to
the lesser of: (a) the aggregate amount of the Revolver Commitments on such date
minus the Availability Reserve on such date, or (b) an amount equal to (i) the
sum of the Accounts Formula Amount on such date plus the Eligible Unbilled
Accounts Formula Amount on such date plus the Fixed Assets Formula Amount on
such date plus the Eligible Cash Collateral Amount on such date minus (ii) the
Availability Reserve on such date. Notwithstanding the foregoing, in no event
shall the aggregate amount of Revolver Loans outstanding at any date as measured
by Eligible Accounts and Eligible Unbilled Accounts of the Canadian Obligors
exceed, in the aggregate, $5,000,000.
               b. By inserting the following new definitions in Section 1.1 of
the Loan Agreement in proper alphabetical sequence:

1



--------------------------------------------------------------------------------



 



     Ace LC — a Letter of Credit issued for the account of MasTec for the
benefit of ACE American Insurance Company (“ACE”) in the stated amount of
$18,000,000 with respect to MasTec’s insurance coverage for claims under
worker’s compensation laws or similar legislation effected through ACE from time
to time.
     Ace LC Collateral Account — a Deposit Account, securities account or other
account established by MasTec at BofA or an Affiliate of BofA and over which
Agent has control within the meaning of the UCC; provided, that, any interest,
interest equivalent or other income that accrues, from time to time, on the cash
or financial assets maintained or deposited in such account shall be the
property of Borrowers and paid by BofA or its Affiliate to Borrowers from time
to time.
     Eligible Cash Collateral — cash and Cash Equivalents of MasTec that (i) are
on deposit in the Ace LC Collateral Account, (ii) are subject to the perfected,
first priority security interest and Lien in favor of Agent, on behalf of the
Secured Parties, upon such cash and Cash Equivalents, and BofA (or the other
applicable depositary institution or intermediary at which the Ace LC Collateral
Account is maintained) has executed a deposit account control agreement in favor
of Agent, for the benefit of the Secured Parties, or such other documentation as
may be required by Agent with respect to the Ace LC Collateral Account and the
cash and Cash Equivalent maintained therein, in each case in form and substance
satisfactory to Agent in all respects, and (iii) are not subject to any Lien,
claim or other interest in favor of any Person other than Agent.
     Eligible Cash Collateral Amount — on any date of determination, an amount
equal to the lesser of (i) $18,000,000, and (ii) 100% of the amount of Eligible
Cash Collateral on such date; provided, that, it is the intent of the parties
that (i) the amount of eligible Cash Collateral maintained in the Ace LC
Collateral Account shall be equal to the undrawn amount of the Ace LC on such
date, (ii) Borrowers shall not be required on any date to maintain Eligible Cash
Collateral in an amount greater than the undrawn amount of the Ace LC on such
date, and (iii) to extent that on any date the Eligible Cash Collateral in the
Ace LC Collateral Account exceeds the undrawn amount of the Ace LC on such date,
BofA or its Affiliate at which the Ace LC Collateral Account is maintained
shall, at the request of Borrowers, pay the amount of Eligible Cash Collateral
in excess of undrawn amount of the Ace LC to Borrowers.
               c. By deleting Section 3.2.2 of the Loan Agreement in its
entirety and by substituting the following in lieu thereof:
     3.2.2. LC Facility Fees. Borrowers shall pay: (a)(i) to Agent, for the Pro
Rata account of each Lender for all Letters of Credit, the Applicable Margin in
effect for Revolver Loans that are LIBOR Loans on a per annum basis based on the
average amount available to be drawn under Letters of Credit outstanding and all
Letters of Credit that are paid or expire during the period of measurement (or,
with respect to each Letter of Credit that is secured by cash deposited by
Borrowers into the Cash Collateral Account on terms satisfactory to Agent, 0.75%
(or 0.50% with respect to the Ace LC) on a per annum basis based on the average
amount available to be drawn under all such cash-collateralized Letters of
Credit outstanding and all such cash-collateralized Letters of Credit that are
paid or expire during the period of measurement) , in each case payable monthly,
in arrears, on the first Business Day of the following month; (ii) to Agent, for
its own account a Letter of Credit fronting fee of 0.125% per annum based on the
average amount available to be drawn under all Letters of Credit outstanding and
all Letters of Credit that are paid or expire during the period of measurement,
payable monthly, in arrears, on the first Business Day of the following month;
and (iii) to Issuing Bank for its own account all customary charges associated
with the issuance, amending, negotiating, payment, processing and administration
of all Letters of Credit.
               d. By deleting Section 7.1(xi) of the Loan Agreement in its
entirety and by substituting the following in lieu thereof:
     (xi) all monies now or at any time or times hereafter in the possession or
under the control of Agent or a Lender or a bailee or Affiliate of Agent or a
Lender, including any Cash Collateral in the Cash Collateral Account and cash,
Cash Equivalents and other Property in the Ace LC Collateral Account;

2



--------------------------------------------------------------------------------



 



               e. By deleting Section 7.4.1 of the Loan Agreement in its
entirety and by substituting the following in lieu thereof:
     7.4.1. Cash Collateral. In addition to the items of Property referred to in
Section 7.1 above, (i) the Obligations shall also be secured by the Cash
Collateral (other than any Cash Collateral held in the ACE Cash Collateral
Account) and all of the other items of Property from time to time described in
any of the Security Documents as security for any of the Obligations, including
all of the Collateral described in the Canadian Security Agreement, in each case
to the extent provided herein and (ii) the LC Obligations relating to the Ace
LC, and only such LC Obligation, shall be secured by all cash, Cash Equivalents
and other Property from time to time in the Ace LC Collateral Account.
          3) Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents.
          4) Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Loan Agreement and the other Loan Documents executed by such
Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof; all of
the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); the security interests
and Liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and Liens, subject only to Permitted Liens; and, as
of the close on business on November 6, 2006, the unpaid principal amount of the
Revolver Loans totaled $0, and the face amount of outstanding Letters of Credit
totaled $65,295,498.74.
          5) Representations and Warranties. Each Borrower represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
Amendment, that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite entity action on the part of such Borrower and this Amendment
has been duly executed and delivered by such Borrower; and all of the
representations and warranties made by Borrowers in the Loan Agreement are true
and correct in all material respects on and as of the date hereof after giving
effect to this Amendment and to the revised Schedules to the Loan Agreement
delivered herewith.
          6) Reference to Loan Agreement. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.
          7) Breach of Amendment. This Amendment shall be part of the Loan
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.
          8) Conditions Precedent. The amendments contained in Section 2 of this
Amendment shall become effective as of the date hereof, in each case on the
date, in each case on the date on which Agent shall have received, on or before
November 7, 2006, the following documents, each of which shall be satisfactory
in form and substance to Agent and in sufficient copies for each Lender:
     a. this Amendment duly executed and delivered by the Borrowers, the Lenders
and Agent and the Consent and Reaffirmation of Guarantors, duly executed and
delivered by the Guarantors; and
     b. a certificate of the secretary or assistant secretary of each Obligor
having attached thereto the articles or certificate of incorporation and bylaws
of such Obligor (or containing the certification of such secretary or assistant
secretary that no amendment or modification of such articles or certificate of
incorporation or bylaws has become effective since May 10, 2005), and certifying
all entity action, including shareholders’ or members’ approval, if necessary,
has been taken by such Obligor and/or its shareholders or members to authorize
the execution, delivery and performance of this Amendment and the incumbency of
the officers of such Obligor executing this Amendment and any other documents in
connection herewith.
          9) Expenses of Agent. Borrowers agree to pay, on demand, all costs and
expenses incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Agent’s legal counsel and
any taxes or expenses associated with or incurred in connection with any
instrument or agreement referred to herein or contemplated hereby.

3



--------------------------------------------------------------------------------



 



          10) Effectiveness; Governing Law. This Amendment shall be effective
upon acceptance by Agent in Atlanta, Georgia (notice of which acceptance is
hereby waived), whereupon the same shall be governed by and construed in
accordance with the internal laws of the State of Georgia.
          11) Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
          12) No Novation, etc.. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.
          13) Counterparts; Telecopied Signatures. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.
          14) Further Assurances. Each Borrower agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.
          15) Section Titles. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.
          16) Waiver of Jury Trial. To the fullest extent permitted by
Applicable Law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.
[Signatures on following page]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

     
 
  BORROWERS:
 
   
 
  MASTEC, INC.
 
   
ATTEST:
   
/s/ Albert de Cardenas
  By: /s/ Stephen M. Wagman
 
   
Albert de Cardenas, Secretary
  Name: Stephen M. Wagman
 
  Title: Executive Vice President
[CORPORATE SEAL]
   
 
   
 
  MASTEC TC, INC.
 
   
 
  By: /s/ Stephen M. Wagman
 
   
 
  Name: Stephen M. Wagman
 
  Title: Executive Vice President
 
   
 
  MASTEC FC, INC.  
 
  By: /s/ Stephen M. Wagman
 
   
 
  Name: Stephen M. Wagman
 
  Title: Executive Vice President
 
   
 
  MASTEC CONTRACTING COMPANY, INC.  
 
  By: /s/ Stephen M. Wagman
 
   
 
  Name: Stephen M. Wagman
 
  Title: Executive Vice President  
 
  MASTEC MINNESOTA SW, LLC  
 
  By: /s/ Stephen M. Wagman
 
   
 
  Name: Stephen M. Wagman
 
  Title: Executive Vice President

[Signatures continue on following page]

5



--------------------------------------------------------------------------------



 



            MASTEC SERVICES COMPANY, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC ASSET MANAGEMENT COMPANY, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        CHURCH & TOWER, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC OF TEXAS, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        S.S.S. CONSTRUCTION, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President     

[Signatures continue on following page]

6



--------------------------------------------------------------------------------



 



            AGENT AND LENDERS:

BANK OF AMERICA, N.A., as Agent and a Lender
      By:   /s/ Dennis S. Losin         Dennis S. Losin, Senior Vice President 
      LASALLE BUSINESS CREDIT, LLC, as a Lender              By:   /s/ Steven
Friedlander         Title: Senior Vice President                PNC BANK,
NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Alex M. Council         Title: Vice President               
GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender
      By:   /s/ Mark Kassis         Title: Duly Authorized Signatory           

7



--------------------------------------------------------------------------------



 



         

CONSENT AND REAFFIRMATION
          Each of the undersigned guarantors of the Obligations at any time
owing to Agent or Lenders hereby (i) acknowledges receipt of a copy of the
foregoing Second Amendment to Amended and Restated Loan and Security Agreement;
(ii) consents to Borrowers’ execution and delivery thereof and of the other
documents, instruments or agreements any Borrower agrees to execute and deliver
pursuant thereto; (iii) agrees to be bound thereby; and (iv) affirms that
nothing contained therein shall modify in any respect whatsoever its respective
guaranty of the Obligations and reaffirms that such guaranty is and shall remain
in full force and effect.
          IN WITNESS WHEREOF, the undersigned has executed this Consent and
Reaffirmation, as of the date of such Second Amendment to Amended and Restated
Loan and Security Agreement.

            GUARANTORS:

PHASECOM SYSTEMS, INC.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        INTEGRAL POWER & TELECOMMUNICATIONS
CORPORATION, LTD.
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President        MASTEC NORTH AMERICA AC, LLC
      By:   /s/ Stephen M. Wagman         Name:   Stephen M. Wagman       
Title:   Executive Vice President     

8